DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Omari et al. (2015/0349450) in view of Caveney et al. (6,718,674).
Regarding claim 1, Omari discloses a system for identifying and/or matching corresponding parts of an apparatus, the system comprising: a color coding on a visible surface of a label 80 which is positioned to identify a first part of the apparatus; and a matching color coding on a second part 70 of the apparatus to be coupled to the first part. However, the label is not an inlay inserted into a pocket. Caveney teaches that it was known in the art to provide an identification marker for a plug as an inlay 10 in a pocket 70. The visible surface of the inlay is flush with or sub flush with a portion of the surface of the apparatus, as shown in Fig. 8. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the label disclosed by Omari an inlay in a pocket, as taught by Hunt, in order to recess and therefore protect the label.
Regarding claim 4, the label disclosed by Hunt includes indicia. Regarding the recitation that the indicia is “indicative of characteristics of the first part of the apparatus,” it has been held that although printed matter must be considered, where the printed matter is not functionally related to the substrate 
Regarding claim 5, the sleeve 70 disclosed by Omari is an identifier element attached to the second part of the apparatus.
Regarding claim 7, the statement that the system can be used by “fabricators or end users,” as desired.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Omari et al. (2015/0349450) in view of Caveney et al. (6,718,674), as applied to claim 1, above, and further in view of Thall et al. (2004/0164544).
Omari discloses the invention substantially as claimed. However, Omari does not disclose providing the labels on a card that carries a plurality of labels. Thall teaches that it was known in the art to provide a plurality of punch-out labels on a card. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the labels disclosed by Omari as a plurality of labels on a punch-out card, as taught by Thall, in order to be able to print all of the labels at the same time.
Regarding claim 3, Omari discloses the invention substantially as claimed, as set forth above. However, it is not known what material is contemplated for the fabrication of the labels. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art, and since a person having ordinary skill in the art would know that a metal substrate would be suitable for the fabrication of a label, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the labels disclosed by Omari from a metal substrate. See MPEP § 2144.07.
Allowable Subject Matter
Claims 11-14 are allowed.
Claims 8, 9, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art does not disclose or suggest molding equipment having the recited accessories and also having color-coded inlays and matching color coding on second parts of the apparatus to be coupled to first parts thereof.
Regarding claim 9, the prior art does not disclose or suggest a labelling system of the type recited applied to industrial tooling.
Regarding claims 11 and 15, Omari discloses a method and apparatus for identifying and matching corresponding components in an apparatus, the method comprising: attaching a first label 80 on a first part of an apparatus, the first label carrying at least one indicia in the form of a color. However, the indicia does is not indicative of a first characteristic of the first part. Likewise, Omari does not disclose a second element on a second part of an apparatus, the second element carrying a matched indicia to the at least one indicia indicative of a second characteristic of the second part that corresponds to or matches the first characteristic of the first part. The prior art does not disclose or suggest such a modification.
Regarding claim 14, the prior art does not disclose or suggest a method in which first and second elements of an apparatus, that are meant to be connected to each other, each have indicia that includes matching connector size information.
Claim 10 would be allowable based upon its dependency.
Claims 12-14 and 16-18 are allowed based upon their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.